IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1165
                                 Filed July 16, 2014

WALTER JUNIOR HOSKINS, III,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Andrea J.

Dryer, Judge.



      Petitioner appeals from dismissal of his application for postconviction

relief. AFFIRMED.



      Kevin E. Schoeberl of Story & Schoeberl Law Firm, Cresco, for appellant.

      Thomas J. Miller, Attorney General, Katie Fiala, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Kimberly Griffith, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and McDonald, JJ.
                                        2



MCDONALD, J.

      Walter Junior Hoskins appeals the judgment of the district court dismissing

his application for postconviction relief.   Hoskins was convicted of a felony

offense in 1997. Fifteen years later, in 2012, Hoskins filed an application for

postconviction relief. On the State’s motion, the district court dismissed Hoskins’

application as barred by the three-year statute of limitations set forth in Iowa

Code section 822.3 (2011). We find no error. The judgment of the district court

is affirmed. See Iowa Ct. R. 21.26(1)(a) and (e).

      AFFIRMED.